Citation Nr: 0605849	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of a seizure disorder, 
claimed as due to April 6-17, 1998 VA treatment.

2. Entitlement to service connection for a right knee 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 and denied entitlement to 
service connection for a right knee disability.  

In July 2000, the veteran testified during a hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

In a January 2001 decision, the Board, in part, denied said § 
1151 benefits issue and remanded the right knee service 
connection issue for additional evidentiary development.  
Appellant subsequently appealed that January 2001 Board 
decision, insofar as it denied said § 1151 benefits issue, to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent Order, the Court granted a Joint 
Motion for Remand, vacated said Board decision, to the extent 
it had denied said § 1151 benefits issue, and remanded the 
case for readjudication.  

In September 2003, the Board remanded the matter to the RO 
for additional development.  In September 2005, and upon 
substantial completion of the requested development, the RO 
issued a Supplemental Statement Of the Case in which it 
continued the denial of the claim.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  In April 1998, the veteran reported for VA hospital care 
for treatment of depression.  A seizure disorder was 
diagnosed at that time.  

2.  The competent evidence does not show that a seizure 
disorder was a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing his treatment.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a seizure disorder as a result of a VA 
treatment in April 1998 have not been met.  38 U.S.C.A. § 
1151, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a June 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that he had additional disability 
incurred during VA hospitalization and due to fault of VA.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In response to the notice, 
in June 2004, the veteran stated that he had no additional 
evidence to submit.  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA treatment 
records.  The veteran has submitted private treatment records 
from Dr. W., and the Alabama Orthopedic Specialists, P.A.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Finally, the veteran was afforded an opportunity to 
testify before the undersigned at the hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board reiterates that VA received this claim in June 
1998.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows.

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).



Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

III.  Background and Analysis

The veteran contends that his current seizure disorder began 
while he was hospitalized at the VAMC in early April 1998.  
He alleges that VA failed to properly manage his prescribed 
medications, and that the medications prescribed triggered a 
seizure disorder.  

Private medical records from February 1996 to March 1998 show 
complaints and treatment with several diagnoses.  A March 
1997 notation indicates that the veteran was seen complaining 
of numbness of the right side of the face and vertigo.  The 
diagnoses included vertigo, but the physician opined that the 
veteran may have had a mild stroke and noted that the veteran 
had reported headache.  In a March 1998 notation, the veteran 
again complained of vertigo.  The diagnoses included vertigo.  

An April 1998 VA admission note reveals that the veteran was 
hospitalized for escalating anxiety and episodes of violence.  
The plan of treatment indicated that the veteran's Tegretol 
was increased to 200 mg and a Tegretol serum level would be 
taken in the morning.  All other medications were 
discontinued and new medications prescribed.  

On April 13, 1998, the veteran was referred to a neurologist.  
A note indicated rule out transient ischemic attack.  

A VAMC discharge summary for the period of hospitalization 
from April 6 to 17, 1998 revealed that the veteran was 
hospitalized with complaints of depression, anxiety, paranoid 
with family, and arguing with his spouse.  It was noted that 
during the course of the hospitalization, the veteran was 
found to have partial seizures, was diagnosed with seizure 
disorder, and was placed on anticonvulsant medication.  The 
diagnoses at discharge included dysthymic disorder, seizure 
disorder, hypertension, and arthritis.

A VAMC discharge summary reveals that the veteran was again 
hospitalized from April 22 to April 28, 1998 for evaluation 
of new onset of seizures.  Hospital treatment records 
indicate that the veteran had his first seizure while 
hospitalized on April 13, 1998.  A head CT scan was normal.  
His medication was changed from Tegretol to Dilantin.  The 
diagnoses at discharge included seizure disorder, 
hypertension, and schizophrenia.  

An October 1998 VAMC discharge summary indicated that the 
veteran was hospitalized after having a seizure.  It was 
noted that the veteran was allergic to Dilantin and Tegretol.  
No seizure activity was reported during the hospitalization.  
It was noted that he had been placed on seizure medication, 
and that the medication should be continued on discharge.  

An April 1999 VAMC hospitalization revealed that the veteran 
was admitted for uncontrolled seizure.  It was noted that the 
veteran developed a seizure disorder in 1997 that was not 
well controlled.  The veteran experienced seizures during the 
first two days of hospitalization, but after his medication 
was increased, there was no further seizure activity.  

In private medical records from May 1998 to July 1999, the 
veteran's physician, PCM, M.D., stated that the veteran began 
having seizures in April 1998 and that he complained of 
lightheadedness, dizziness and headaches.  The veteran's 
history of depression and hypertension was noted.  In a June 
1998 letter, Dr. M stated that the veteran did not have a 
previous history of seizures.  A MRI and CAT scan of the 
brain were normal.  The diagnoses included seizure disorder, 
etiology unknown.

In an October 1999 letter, one of the veteran's treating 
physicians, CGB, M.D., provided a letter stating the current 
medications he received.  

The veteran was afforded a VA examination in December 1999.  
At such time, it was noted that the veteran claimed that 
medications he was prescribed while hospitalized at the VA in 
early April 1998 caused the seizure disorder.  The veteran 
reported that he had approximately a dozen seizures in the 
past year.  The diagnoses included seizure disorder.  In a 
March 2000 VA examination addendum, the VA examiner opined 
that the etiology of the veteran's seizure disorder was 
unknown.

At his July 2000 hearing, the veteran testified that he first 
began having seizures while hospitalized at the VA in April 
1998.  The veteran reported that both his private and VA 
physicians have told him that he was on too much medicine and 
the veteran alleged that this was the cause of his seizure 
disorder.  In a substantive appeal he reported that his 
medications had recently been reduced.

The veteran underwent another VA examination in June 2003.  
The examination was conducted by a nurse practitioner.  
Therein, the veteran reported that he had his first seizure 
during VA treatment in 1998.  He reported a history of 
hypertension since 1993 or 1994, and depression since 1997, 
and alcohol abuse.  He stated that he currently had seizures 
4-5 times percent month.  

The veteran was afforded another VA examination in May 2005.  
The examination was conducted by a physician and the report 
indicates that the veteran's claims file was reviewed.  
Therein, the veteran reported that he had current seizures 
accompanied by fecal and urinary incontinence.  He reported 
that he had no seizures prior to VA hospital treatment in 
1998.  He reportedly took phenobarbital daily and Dilantin as 
needed.  The examiner noted that the veteran was not 
complying with his prescription drug regime and that blood 
work revealed that current phenobarbital and Dilantin levels 
were too low to be effective in preventing seizures.  

Following a review of the veteran's claims file, the examiner 
noted that no EEG records were available to determine the 
type of seizures that the veteran currently had.  The 
examiner opined that VA treatment in 1998 did not cause a 
permanent seizure disorder or worsen any preexisting 
disorder.  He saw no evidence that VA improperly prescribed 
or administered medications.  He found no improper or 
negligent treatment on behalf of VA.  Finally, he noted that 
no medication was identified that caused or worsened a 
seizure disorder.  

Current VA medical records note continuing treatment for a 
seizure disorder.  

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  Initially, the 
Board notes, that the evidence does not show that the veteran 
had a seizure disorder prior to VA hospitalization in April 
1998.  He did have a history of alcohol abuse, hypertension, 
and depression and was on variously prescribed medication.  
The VA hospitalization records further reflect that the 
veteran was admitted for VA hospitalization on April 6, 1998, 
and on or about April 13, 1998 had a seizure.  Thus, there is 
supportive evidence showing a temporal relationship between 
VA hospitalization and the onset of a seizure disorder.  

The competent evidence, however, does not show that, other 
than the temporal relationship, the veteran's seizure 
disorder was due to negligence or lack of care by VA, and 
does not establish that the development of seizures was 
caused by medication prescribed during his VA hospitalization 
from April 6 to 17, 1998.  

While the veteran has contended that he has been told that he 
is on too much medication, and that this is the reason for 
the seizures, that is not confirmed by the clinical evidence 
on file.  Additional while his neurologist did indicate that 
the veteran's medical regime should be modified, he did not 
express an opinion that this was the reason for the seizures.  

Moreover, there is no medical opinion of record in this case 
which indicates that the veteran's seizure resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault by VA, or that it was an event not 
reasonably foreseeable.  On the contrary, the VA examiner in 
June 2003 opined that VA's care and treatment were 
appropriate.  In addition, the VA examiner in March 2000 
opined that the etiology of the veteran's seizure disorder is 
unknown.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994). However, as a layperson, the veteran is not 
competent to provide the required nexus evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Since in this case, there is no medical, or otherwise 
competent evidence showing that the veteran developed a 
seizure disorder as a result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of the VA in furnishing her treatment; 
or that the seizure disability was an event not reasonably 
foreseeable, the appeal is denied.  



ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a seizure disorder claimed to have 
resulted from treatment at VA facilities from April 6 to 17, 
1998 is denied.  


REMAND

The Board finds that, unfortunately, the issue of service 
connection for a right knee disability must be remanded to 
the RO for additional development.  In this respect, 
recently, in a May 2005 letter, and during a May 2005 VA 
examination, the veteran reported that he was receiving 
Social Security disability benefits.  While SSA records are 
not controlling for VA determinations, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that they may be "pertinent" to VA claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
pertaining to his claim for benefits, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.  

Accordingly, this matter is REMANDED for the following 
development:  

1.  The RO should obtain from the SSA a 
copy of its decision pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  After completing the requested 
action, the RO should readjudicate the 
claim for service connection for a right 
knee disability in light of all pertinent 
evidence and legal authority.  In the 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
Supplemental Statement Of the Case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


